DETAILED ACTION
This Office Action is in response to the applicant's application filed October 14th, 2020. In virtue of this communication, claims 15-28 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guillon et al. (US 2019/0363029 A1; hereinafter Guillon).

With respect to claim 15, Guillon discloses a semiconductor device 10 in at least Figs. 1-3 comprising: 
a substrate (consisting of 12, 42, 44, 46) having a front surface (at 44 and 46) and a back surface (at 42), and having a semiconductor element 14 joined to the front surface (at 44 and 46) (see Figs. 1-3 and paragraphs 62, 69, 72, 73; note 12 is ceramic); 
a base plate 16 joined (by way of 18) to the back surface of the substrate (consisting of 12, 42, 44, 46) (see Figs. 1-3 and paragraphs 62, 72); 
a case member 20 surrounding the substrate (consisting of 12, 42, 44, 46) (see Figs. 1-3 and paragraphs 63, 65, 68); 
a filling member 24 having an upper surface, covering the substrate (consisting of 12, 42, 44, 46), and filling a region surrounded by the base plate 16 and the case member 20 (see Figs. 1-3 and paragraphs 65, 66); and 
a metal member 38 having a plate shape that leans toward an upper surface side of the filling member 24 inside the filling member 24, has one end (E1) joined to the front surface (at 44 and 46; 39 is joined to 46) of the substrate (consisting of 12, 42, 44, 46) and another end (E2) separated from an inner wall of the case member 20, and is exposed from the upper surface of the filling member 24 (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated below; note plate shape of 38 as seen in Figs. 1 or 2 and 3 which are at right angles to each other), 
the one end (E1) of the metal member 38 having a joining portion (JP) that is bent to join the front surface (at 44 and 46; 39 is joined to 46) of the substrate (consisting of 12, 42, 44, 46), and the other end (E2) of the metal member 39 having a terminal portion (TP) that is bent to connect to an outside, and the metal member 38 having an inclined portion (IP) connecting a bent portion (BP1) at the one end (E1) and a bent portion (BP2) at the other end (E2) (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated below).

    PNG
    media_image1.png
    523
    524
    media_image1.png
    Greyscale

Guillon does not explicitly disclose wherein the substrate is an insulating substrate. 
Guillon does however disclose wherein support 12 is formed as a ceramic substrate and is provided with backside metallization 42 and frontside metallizations 44, 46 (see paragraph 72). Similarly, the insulating substrate 6 of the instant application includes an insulating layer 3 such as ceramics, and metal layers 4, 5 formed on a front surface and a back surface of the insulating layer 3 (see instant application paragraph 18 of the originally filed specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate 12 of Guillon would be insulating or the frontside metallizations 44 and 46 would short the power semiconductor device 14 and the power semiconductor module 10 would not operate (see Fig. 3 of Guillon and MPEP 2144 I).

With respect to claim 16, Guillon discloses a semiconductor device 10 in at least Figs. 1-3 comprising: 
a substrate (consisting of 12, 42, 44, 46) having a front surface (at 44 and 46) and a back surface (at 42), and having a semiconductor element 14 joined to the front surface (at 44 and 46) (see Figs. 1-3 and paragraphs 62, 69, 72, 73; note 12 is ceramic); 
a base plate 16 joined (by way of 18) to the back surface of the substrate (consisting of 12, 42, 44, 46) (see Figs. 1-3 and paragraphs 62, 72); 
a case member 20 surrounding the substrate (consisting of 12, 42, 44, 46) (see Figs. 1-3 and paragraphs 63, 65, 68); 
a filling member 24 having an upper surface, covering the substrate (consisting of 12, 42, 44, 46), and filling a region surrounded by the base plate 16 and the case member 20 (see Figs. 1-3 and paragraphs 65, 66); and 
a metal member 38 having a plate shape that leans toward an upper surface side of the filling member 24 inside the filling member 24, has one end (E1) joined to the front surface (at 44 and 46; 39 is joined to 46) of the substrate (consisting of 12, 42, 44, 46) and another end (E2) separated from an inner wall of the case member 20, and is exposed from the upper surface of the filling member 24 (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note plate shape of 38 as seen in Figs. 1 or 2 and 3 which are at right angles to each other), 
the metal member 38 leaning toward the upper surface side of the filling member 24 in a cross section in a direction crossing a direction connecting the one end (E1) and the other end (E2) (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note that parts of 38 between E1 and E2 are parallel and perpendicular to other parts of 38 between E1 and E2).
Guillon does not explicitly disclose wherein the substrate is an insulating substrate. 
Guillon does however disclose wherein support 12 is formed as a ceramic substrate and is provided with backside metallization 42 and frontside metallizations 44, 46 (see paragraph 72). Similarly, the insulating substrate 6 of the instant application includes an insulating layer 3 such as ceramics, and metal layers 4, 5 formed on a front surface and a back surface of the insulating layer 3 (see instant application paragraph 18 of the originally filed specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate 12 of Guillon would be insulating or the frontside metallizations 44 and 46 would short the power semiconductor device 14 and the power semiconductor module 10 would not operate (see Fig. 3 of Guillon and MPEP 2144 I).

With respect to claim 17, Guillon discloses a semiconductor device 10 in at least Figs. 1-3 comprising: 
a substrate (consisting of 12, 42, 44, 46) having a front surface (at 44 and 46) and a back surface (at 42), and having a semiconductor element 14 joined to the front surface (at 44 and 46) (see Figs. 1-3 and paragraphs 62, 69, 72, 73; note 12 is ceramic); 
a base plate 16 joined (by way of 18) to the back surface of the substrate (consisting of 12, 42, 44, 46) (see Figs. 1-3 and paragraphs 62, 72); 
a case member 20 surrounding the substrate (consisting of 12, 42, 44, 46) (see Figs. 1-3 and paragraphs 63, 65, 68); 
a filling member 24 having an upper surface, covering the substrate (consisting of 12, 42, 44, 46), and filling a region surrounded by the base plate 16 and the case member 20 (see Figs. 1-3 and paragraphs 65, 66); and 
a metal member 38 having a plate shape that leans toward an upper surface side of the filling member 24 inside the filling member 24, has one end (E1) joined to the front surface (at 44 and 46; 39 is joined to 46) of the substrate (consisting of 12, 42, 44, 46) and another end (E2) separated from an inner wall of the case member 20, and is exposed from the upper surface of the filling member 24 (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note plate shape of 38 as seen in Figs. 1 or 2 and 3 which are at right angles to each other), 
the metal member 38 leaning toward the upper surface side of the filling member 24 in a cross section in a direction crossing a direction of a current flowing through the metal member 38 (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note that parts of 38 between E1 and E2 are parallel and perpendicular to other parts of 38 between E1 and E2; current obviously flows through 38).
Guillon does not explicitly disclose wherein the substrate is an insulating substrate. 
Guillon does however disclose wherein support 12 is formed as a ceramic substrate and is provided with backside metallization 42 and frontside metallizations 44, 46 (see paragraph 72). Similarly, the insulating substrate 6 of the instant application includes an insulating layer 3 such as ceramics, and metal layers 4, 5 formed on a front surface and a back surface of the insulating layer 3 (see instant application paragraph 18 of the originally filed specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate 12 of Guillon would be insulating or the frontside metallizations 44 and 46 would short the power semiconductor device 14 and the power semiconductor module 10 would not operate (see Fig. 3 of Guillon and MPEP 2144 I).

With respect to claim 18, Guillon discloses the semiconductor device according to claim 15, wherein the metal member 38 leans toward the upper surface side of the filling member 24 in a cross section in a direction connecting the one end (E1) and the other end (E2) (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note that parts of 38 between E1 and E2 are parallel and perpendicular to other parts of 38 between E1 and E2).

With respect to claim 19, Guillon discloses the semiconductor device according to claim 15, wherein the metal member 38 leans toward the upper surface side of the filling member 24 in a cross section in a direction crossing a direction connecting the one end (E1) and the other end (E2) (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note that parts of 38 between E1 and E2 are parallel and perpendicular to other parts of 38 between E1 and E2).

With respect to claim 20, Guillon discloses the semiconductor device according to claim 15, wherein the metal member 38 leans toward the upper surface side of the filling member 24 in a cross section in a same direction as a direction of a current flowing through the metal member 38 (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note that parts of 38 between E1 and E2 are parallel and perpendicular to other parts of 38 between E1 and E2; current obviously flows through 38).

With respect to claim 21, Guillon discloses the semiconductor device according to claim 15, wherein the metal member 38 leans toward the upper surface side of the filling member 24 in a cross section in a direction crossing a direction of a current flowing through the metal member 38 (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note that parts of 38 between E1 and E2 are parallel and perpendicular to other parts of 38 between E1 and E2; current obviously flows through 38).

With respect to claim 22, Guillon discloses the semiconductor device according to claim 18, wherein the metal member 38 becomes closer to the upper surface of the filling member 24 as it goes from the one end (E1) toward the other end (E2) (see Fig. 3 and paragraphs 65, 66, 68, 69, 73, 74).

With respect to claim 23, Guillon discloses the semiconductor device according to claim 18, wherein a cross-sectional shape of the metal member 38 is a linear shape, a stepped shape, or a curved shape projected on the upper surface side or a lower surface side of the metal member 38, and leans toward the upper surface side of the filling member 24 (see Figs. 1-3 and paragraphs 69, 73, 74; note curved shape and linear shape of 38 in Fig. 3).

With respect to claim 25, Guillon discloses the semiconductor device according to claim 15, wherein the metal member 38 has sites that are parallel to each other between the one end (E1) and the other end (E2) (see Figs. 1-3 and paragraphs 69, 73, 74; also see Fig. 3 annotated above; note that inside and outside surfaces of 38 are parallel).

With respect to claim 27, Guillon discloses the semiconductor device according to claim 15, wherein in the metal member 38, the other end (E2) is closer to the case member 20 than the one end (E1), or the one end (E1) is closer to the case member 20 than the other end (E2) (see Fig. 3 and paragraphs 63, 65, 68, 69, 73, 74; also see Fig. 3 annotated above).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Guillon et al. (US 2019/0363029 A1; hereinafter Guillon) in view of Yamada et al. (US 2003/0016502 A1; hereinafter Yamada).

With respect to claim 24, Guillon discloses the semiconductor device according to claim 19, wherein a cross-sectional shape of the metal member 38 leans toward the upper surface side of the filling member 24 (see Fig. 3 and paragraphs 69, 73, 74). 
Guillon does not explicitly disclose wherein a cross-sectional shape of the metal member is a V shape or a U shape that is projected on the lower surface side of the metal member.
Yamada discloses a semiconductor device in at least Fig. 28 wherein a cross-sectional shape of a metal member 616 is a V shape or a U shape that is projected on the lower surface side of the metal member 616 (see Figs. 27, 28 and paragraph 151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a cross-sectional shape of the metal member of Guillon would be a V shape or a U shape that is projected on the lower surface side of the metal member based on the teachings of Yamada because by such a configuration it is possible to absorb the difference of thermal expansion of the casing (not shown) and the external connecting terminal (see Yamada: paragraph 151).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Guillon et al. (US 2019/0363029 A1; hereinafter Guillon) in view of Yokomae et al. (US 2008/0150102 A1; hereinafter Yokomae).

With respect to claim 26, Guillon discloses the semiconductor device according to claim 15. 
Guillon does not disclose wherein the metal member has a through hole penetrating the metal member in plan view.
Yokomae discloses a semiconductor device in at least Figs. 1B, 7A, 7B wherein a metal member 41 has a through hole 41a penetrating the metal member 41 in plan view (see Figs. 7A, 7B, and paragraphs 72, 73, 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that the metal member of Guillon has a through hole penetrating the metal member in plan view as taught by Yokomae so that it is possible to increase adhesion between the encapsulating resin and the lead frames when the inside of the semiconductor device is encapsulated by filling resin therein (see Yokomae: paragraphs 83).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Guillon et al. (US 2019/0363029 A1; hereinafter Guillon) in view of Yoneyama et al. (US 2017/0063071 A1; hereinafter Yoneyama).

With respect to claim 28, Gillon discloses a power semiconductor module in at least Figs. 1-3 having the semiconductor device according to claim 15 (see rejection of claim 15 above).
Gillon does not explicitly disclose a power conversion device comprising: a main conversion circuit having the semiconductor device according to claim 15, and configured to convert and output an input power; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit.
Yoneyama discloses a power conversion device 134 comprising: a main conversion circuit having a semiconductor device 30 similar to that of to claim 15, and configured to convert and output an input power; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit (see Figs. 1-5 and 21, and paragraphs 36-39, 87, 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device according to claim 15 would be incorporated into a power conversion device because it is well known in the art that power semiconductor modules like that of Gillon are incorporated into power conversion devices because Gillon provides a power semiconductor module which shows a high long-life reliability, or long-term reliability, respectively (see Gillon: paragraph 9). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a power conversion device comprising: a main conversion circuit would have a semiconductor device according to claim 15, and configured to convert and output an input power; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit based on the combined teachings of Gillon and Yoneyama because such a configuration improves the degree of freedom of the layout of a power conversion device (see Yoneyama: paragraph 88). 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each teach a similar semiconductor device structure: US 20120039045 A1 and US 20130082283 A1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829  

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829